DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on April 4, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-9 and 13-18 are pending and under consideration in this action. Claims 10-12 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
 
Claim Objections
Claim 17 is objected to because of the following informalities: For improved flow, Examiner suggests amending the phrase “ingredients are independently” in line 3 to “ingredients independently”.

Claim Interpretation
In light of the instant Specification, the term “short chain polyphosphate” is being interpreted as a polyphosphate with 1-10 phosphate units in length; the term “medium chain polyphosphate” is being interpreted as a polyphosphate with 11-20 phosphate units in length; and the term “long chain polyphosphate” is being interpreted as a polyphosphate with greater than 20 phosphate units in length (P.G. Pub. para.0048).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkire et al. (Alkire) (US 5,607,697; of record), Meyer et al. (Meyer) (US 5,609,909; of record), Jordan et al. (Jordan) (US 6,080,412; of record), Gaihre et al. (Gaihre) (International Journal of Pharmaceutics; of record), Yan (US 2011/0092605 A1; of record), Lawlor (US 2003/0007997 A1; of record), and evidenced by Drug Information System (Dextromethorphan; of record).
Applicant claims a composition comprising: 
a core material having a taste value; 
a polymeric coating substantially surrounding the core material, the polymeric coating comprising a cationic polymer and an anionic polymer mixture, the anionic polymer mixture comprising a short chain polyphosphate in combination with a medium chain polyphosphate or a long chain polyphosphate, wherein the ratio of the cationic polymer to the anionic polymer mixture ranges from 8:1 to 11:1 and the polymeric coating has a uniform thickness selected from 1µm to 20 µm,
wherein the composition provides a controlled release of a portion of the core material which is taste masked over a time period ranging from 0.5 minute to 2 minutes in the oral cavity and provides modified-release of the remaining core material in the gastrointestinal tract.
	
	Note: In light of Applicant’s claims amendments, the rejection set forth herein below has been modified.

Alkire discloses a solid dosage form comprising a plurality of taste masking microparticles, such as microcapsules, having a core which includes at least one pharmaceutical ingredient and a compound which is sweet in taste and has a negative heat of solution. A binder and/or other excipients may also be disposed within the core (Abstract; col.2, ln. 57-64; col.7, ln. 5-8; col.8, ln. 53-65). The microparticles have a core of active ingredients such as drugs, such as dextromethorphan or chlorpheniramine, mixed or granulated with a sugar alditol, such as mannitol (col.3, ln. 6-10; col.11, Table 1; col.12, Table 4). The microparticles may provide for a timed or sustained release of the pharmaceutical ingredient contained therein. The microparticles may also be enteric, i.e. designed to dissolve and release the therapeutic material in the intestines (col.8, ln. 44-52). The core may then be spray coated with a coating material (col.3, ln. 11-13). The microparticles may also be formed by other known methods of microencapsulation, such as coacervation (col.8, ln. 11-18).
A coating material, such as a polymeric film and a plasticizer, that retards dissolution of the pharmaceutical ingredient in the mouth as well as masks the objectionable taste of said pharmaceutical ingredient, completely coats the core (col.2, ln. 64-67 to col.3, ln. 1). The protective coating materials suitable for use in Alkire's invention include any of the polymers conventionally utilized in the formulation of particles, matrix-type microparticles, and microcapsules, such as naturally occurring cellulose and synthetic cellulose derivatives, gelatin (hydrophilic, cationic polymer), carboxymethyl cellulose, cellulose acetate phthalate, acrylic resin material (e.g. those sold under the registered trademark EUDRAGIT), polyvinyl alcohol (hydrophilic polymer), and gelatin/acacia/ethylene maleic anhydride (mixture of cationic polymer and anionic polymer) (col.7, ln. 5-22). In addition to the coating materials, various other additives, such as crosslinkers and plasticizers, may be included within the coating (col.7, ln. 66-67 to col.8, ln. 1-2)
In addition to the microparticles, the dosage forms may further include flavors, diluents, colors, binders, fillers, compaction vehicles, non-effervescent disintegrants, and lubricants (col.8, ln.53-57).
The resulting microparticles can then be incorporated into one or more types of solid dosage forms, resulting in an enhancement in taste masking (col.3, ln. 11-16). The solid dosage form is sized, shaped, and compressed to a hardness adapted for direct oral administration (col.3, ln. 1-3).  
With regards to the instant claim 18, the claim recites a product-by-process limitation. Note MPEP 2113 [R-1]  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).
Alkire discloses that any conventional method of tableting can be used. It is preferable that the pressure used to tablet the dosage forms be relatively small when rapid disintegratable effervescent tablets, for example, are products. The lower compression used will aid in rapid disintegration. Lower compression should also be used when fragile or rupturable microparticles are used (col.1, ln.23-30). 
When a chewable tablet is produced, and where more durable microparticles are utilized, compression may be more severe. In general, tablets will be formed using a pressure such that their hardness ranges from between about 5 to about 250, and more preferably between about 10 to about 50 newtons (col.10, ln.66-col.11, ln.5).
In the case of orally disintegrable tablets, the tablets should disintegrate in the mouth of the patient in less than 10 minutes and desirably less than 1 minute. The disintegration time is from the time from immersion for substantially complete dispersion of the tablet as determined by visual observation. Complete disintegration of the tablet does not require dissolution or disintegration of the microparticles or other discrete materials included (col.9, ln. 55-67 to col.19, ln. 1-13). Alkire's microparticles may also be incorporated in chewable tablets (col.10, ln. 66-67).

Alkire does not appear to explicitly disclose: (i) the thickness of the polymeric coating; (ii) the specific type of gelatin used in the polymeric coating; (iii) wherein the polymeric coating includes an anionic polymer mixture comprising a short chain polyphosphate in combination with a medium chain polyphosphate or a long chain polyphosphate; or (iv) wherein the ratio of the cationic polymer to the anionic polymer mixture ranges from 9:1 to 11:1. Meyer, Jordan, Yan, Gaihre, and Lawlor are relied upon for this disclosures. Their teachings are set forth herein below.

Meyer discloses single-coat taste-masking formulations that encapsulate unpleasant tasting pharmaceuticals or nutritional supplements (col.1, ln. 13-30; col.3, ln. 39-45). The optimum thickness of the polymeric coating is between about 1 and about 35 microns (col.4, ln. 41-43). Meyer further broadly discloses that the thickness of the coating is easily varied by adjusting the solids concentrations of the coating material and plasticizer dissolved in the coating solution (col.6, ln. 23-26). 
Jordan discloses that varying the thickness of the coating on a microencapsulated pharmaceutical formulation varies the kinetics of release, i.e. reducing the coating thickness gives faster kinetics of release (Abstract; col.7, ln. 32-35).
Yan discloses the encapsulation of a payload material, such as bitter tasting materials (e.g. bitter tasting medicament), to form encapsulated products, such as microcapsules. The microcapsules serve a taste-masking function and may be used where a slow release of the payload material is desired (Abstract; para.0006, 0011, 0025).Yan further discloses that polyphosphate is suitable for use in the formulation of microcapsules, and may be used in combination with gelatin (para.0074). With regards to forming the microcapsule, Yan discloses that the pH of the polymeric coating mixture (i.e. mixture of the polyphosphate solution and gelatin solution) was adjusted to a pH of 4.8 with phosphoric acid solution. During the pH adjustment and the cooling steps following the pH adjustment, a coacervate formed from the gelatin and polyphosphate, coating the core material to form microcapsules (para.0074). In Yan’s Example 8A, Yan demonstrates using 31.8 g of gelatin (cationic polymer) and 3.2 grams of sodium polyphosphate (anionic polymer) (para.0074), thus disclosing about a 10:1 ratio of cationic polymer to anionic polymer.
Gaihre discloses coating nanoparticle drug carriers with gelatin A and B (Abstract; pg.180, col.1, para.2; pg.180, col.2, para.2-3; pg.181, col.1, para.2). Gaihre establishes that gelatin types A and B are known polymeric coating material for pharmaceutical products.
Lawlor discloses oral care confectionery compositions that provide enhanced oral malodor benefits combined with enhanced anti-calculus benefits. Among the components of Lawlor's compositions is a polyphosphate material (Abstract). Lawlor discloses that several anti-plaque and anti-calculus agents are known in the art. Well-known examples are the water soluble hexametaphosphates, tripolyphosphates, and pyrophosphates and the like (para.0008). 
Polyphosphates such as those described by Lawlor not only have an anti-calculus benefits, but they also provide surface conditioning effects to the teeth and other surfaces of the oral cavity. These effects result in a clean feeling, which lasts beyond consumption of the confectionery product itself and further contributes to the consumer experience (para.0043). Lawlor discloses that the glassy polyphosphates, Hexaphos and Glass H are preferred polyphosphates and that these polyphosphates may be used in combination (para.0040-0041). As evidenced by the instant Specification, Hexaphos is a medium chain polyphosphate and Glass H is a long chain polyphosphate (P.G. Pub., para.0048). Pyrophosphates are among the best known anti-calculus agents used in dental care products. Useful pyrophosphate salts include tetrasodium pyrophosphate and tetrapotassium pyrophosphate (para.0074). As evidenced by the instant Specification, tetrasodium pyrophosphate and tetrapotassium pyrophosphate are short chain polyphosphates (P.G. Pub., par.0048). Thus, Lawlor establishes that Hexaphos, Glass H, tetrasodium pyrophosphate and tetrapotassium pyrophosphate are specific polyphosphates that are suitable for use in products intended for oral administration.

With regards to the polymeric coating material, as discussed above, Alkire discloses that with regards to the coating material, any polymer conventionally utilized in the formulation of particles, matrix-type microparticles, and microcapsules are suitable for use and the polymer coating material may be a mixture of cationic and anionic polymers. In light of Yan's disclosure that a mixture of gelatin (cationic polymer) and polyphosphates (anionic polymer) are known in the art to be used in a ratio of about 10:1 in the formulation of microcapsules, particularly those that serve a taste-masking function and where a slow release of the payload material (i.e. core material) is desired, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Alkire and Yan, and try a combination of gelatin (cationic polymer) and polyphosphates (anionic polymer) in a ratio of about 10:1 as the coating material in the composition of the combined teachings of the prior art references as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because Alkire, which is directed to taste masking microparticles, discloses that the coating materials suitable for use include any of the polymers conventionally utilized in the formulation of particles, matrix-type microparticles, and microcapsules, and may be a mixture of cationic and anionic polymers, and Yan discloses that mixtures of gelatin and polyphosphates in a ratio of about 10:1 are a polymeric mixture that is known in the art and conventional for use in the formulation of microcapsules, particularly those that serve a taste-masking function and where a slow release of the payload material (i.e. core material) is desired.
With regards to the specific polyphosphates used in the polymeric coating of the microcapsules of the combined teachings of the prior art references, in light of Lawlor’s disclosure that tetrasodium- and tetrapotassium pyrophosphate (short chain polyphosphates), Hexaphos (medium chain polyphosphate), and Glass H (long chain polyphosphate), which may be used in mixture, are polyphosphates known to be used in products intended for oral administration, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to try a mixture of tetrasodium- or tetrapotassium pyrophosphate and Hexaphos and/or Glass H as the polyphosphates component of the polymeric coating of the microcapsule of the combined teachings of Alkire and Yan discussed above as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because the combined teachings of the prior art as discussed above fairly suggest the use of polyphosphates as a component of the orally administered pharmaceutical microcapsules, and Lawlor explicitly discloses that tetrasodium- and tetrapotassium pyrophosphate, Hexaphos, and Glass H as specific polyphosphates that are known in the art to be suitable for use in products intended for oral administration. 
Further, as discussed above, Alkire discloses that the microparticles may be incorporated into chewable tablets. In this case, one of ordinary skill would have further been motivated to use a mixture of tetrasodium- or tetrapotassium pyrophosphate and Hexaphos and/or Glass H in light of Lawlor’s disclosure that these polyphosphates are well-known anti-calculus agents and advantageously provide surface conditioning effects to the teeth and other surfaces of the oral cavity and maintains these effects for extended periods of time after use, thus resulting in a clean feeling that lasts beyond consumption of the orally administered product itself and further contributes to the consumer experience.
With regards to the specific type of gelatin used in the formulation of the microcapsules of the combined teachings of the cited prior art references, in light of Gaihre’s disclosure that gelatin type A and gelatin type B are two specific types of gelatin known in the art to be used as polymeric coating material for pharmaceutical products, it would have been obvious to one of ordinary skill in the art to try gelatin type A or gelatin type B as the polymeric coating material in the composition of the combined teachings of Alkire, Yan, and Lawlor discussed above as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because Alkire discloses that gelatin is a suitable polymeric coating material for use in their invention, and gelatin types A and B are both known in the art as specific types of gelatin suitable for use as coating material for pharmaceutical products (Gaihre).
With regards to the thickness of the polymeric coating, as discussed above, Alkire discloses completely covering the core with a coating material to retard dissolution of the pharmaceutical ingredient in the mouth as well as mask the objectionable taste of the pharmaceutical ingredient. It would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the combined teachings of Alkire, Yan, Lawlor, and Gaihre discussed above to utilize a polymeric coating thickness of between about 1 and about 35 microns because a coating thickness from about 1 to about 35 microns are known in the art and conventional for taste-masking formulations encapsulating unpleasant tasting drugs (Meyer). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. One of ordinary skill in the art would have been motivated to apply a polymeric coating with a thickness between about 1 and about 35 microns and would have had a reasonable expectation of success in doing so because applying a polymeric coating having a thickness ranging from about 1 to about 35 microns on taste-masking formulations microencapsulating unpleasant tasting drugs is known and conventional in the art. 
Further, in light of Meyer’s disclosure of how to vary the thickness of the polymer coating and Jordan’s disclosure that varying the coating thickness varies the kinetics of release, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to engage in routine experimentation and optimize the thickness of the polymeric coating within the art disclosed range based on the desired kinetic of release of the drug from the formulation. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). 
The instant Specification discloses that microencapsulation separates the core material (e.g. drug) from its environment and provides many advantages, including taste-masking, and controlled release rates. The release rate of the core material and the diffusion of the core material through the capsule wall can be controlled by varying the wall composition, its thickness, and the structure of the walls (para.002-003). In light of this disclosure, with regards to the instant claim 1, the recited property that composition provides a controlled release of a portion of the core material which is taste masked over a time period ranging from 0.5 minutes to 2 minutes in the oral cavity and provides modified-release of the remaining core material in the gastrointestinal tract is deemed to be inherently present in microencapsulated compositions (e.g. microcapsules) having the components recited in the Applicant’s claimed composition. Because the combination of the prior art as discussed above fairly suggests the microencapsulation of drugs (i.e. core material) using the same components as recited in the instant claims and having a polymeric coating thickness overlapping with the range recited in the instant claims, the microcapsules of the combined teachings of the prior art references will, absent evidence to the contrary, necessarily have the property of providing a controlled release of a portion of the core material which is taste masked over a time period ranging from 0.5 minutes to 2 minutes in the oral cavity and providing modified-release of the remaining core material in the gastrointestinal tract.
With regards to the instant claims 15 and 16, as discussed above, Alkire discloses that any known methods of microencapsulation may be performed to produce the microcapsules, including the process of coacervation. Yan discloses the process of coacervation to form the microcapsules, which involves adjusting the pH of the polymeric coating mixture to 4.8 using a phosphoric acid solution prior to cooling. It would have been obvious to one of ordinary skill in the art to try forming the microcapsules of the combined teachings of the prior art references by performing Yan’s method of coacervation as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because as disclosed by Alkire, the process of coacervation to form microcapsules is a known and conventional method of microencapsulation. Further, as disclosed in the instant Specification, the pH associated with the water solubility taste threshold may correspond to the pKa of the core material, and the core material water solubility taste threshold may range from 1 x 10-4 mol/L to 1 x 10-1 mol/L (para.0026). As evidenced by Drug Information System, dextromethorphan has a pKa of 8.3 (pg.1, Primary Characteristics). In light of the instant Specification’s definition of “water solubility taste threshold” (Spec. para.0026), absent evidence to the contrary, at pH of 8.3 (i.e. dextromethorphan’s pKa), dextromethorphan’s water solubility taste threshold will be within the range of 1 x 10-4 mol/L to 1 x 10-1 mol/L. 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1-9, 13, 14, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alkire et al. (Alkire) (US 5,607,697; of record), Meyer et al. (Meyer) (US 5,609,909; of record), Jordan et al. (Jordan) (US 6,080,412; of record), Gaihre et al. (Gaihre) (International Journal of Pharmaceutics; of record), Yan (US 2011/0092605 A1; of record), Lawlor (US 2003/0007997 A1; of record), and Mehta (US 4,800,087; of record).
Applicant’s claims are set forth above and incorporated herein.
Applicant further claims wherein the core material has a water solubility taste threshold and an associated pH of less than or equal to 6; and wherein the polymeric coating has a pH value less than or equal to the associated pH of the water solubility taste threshold.
	
	The teachings of Alkire, Meyer, Jordan, Gaihre, Yan, and Lawlor, and the motivation for their combination as they apply to claims 1-9, 17, and 18 are set forth above and incorporated herein.

The combined teachings of Alkire, Meyer, Gaihre, Yan, and Lawlor do not appear to explicitly disclose wherein the core material has a water solubility taste threshold and an associated pH of less than or equal to 6; and wherein the polymeric coating has a pH value less than or equal to the associated pH of the water solubility taste threshold. Mehta is relied upon for this disclosure. The teachings of Mehta are set forth herein below.

Mehta is relied upon for the disclosure of therapeutic agents known in the art to be microencapsulated in order to mask its taste. Mehta discloses a pharmaceutical composition comprising a pharmaceutical core that is comprised of a pharmaceutically active dose of a compound, and a microencapsulating polymer that coats the pharmaceutical core and is capable of taste-masking the active compound (Abstract). Suitable pharmaceutically active agents include acetaminophen, ibuprofen, dextromethorphan, and chlorpheniramine (Mehta claims 11 and 12). 

As discussed above, Alkire’s solid dosage forms comprise a plurality of taste masking microparticles, wherein the microparticles have a core of active ingredient of drugs such as dextromethorphan or chlorpheniramine. The coating material is intended to retard dissolution of the pharmaceutical ingredient the mouth as well as mask the objectionable taste of the pharmaceutical ingredient at the core of the microparticles. In light of Mehta’s disclosure that ibuprofen is also an active ingredient that would benefit from taste-masking, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further combine the teachings of Alkire, Meyer, Gaihre, Yan, and Lawlor with the teachings of Mehta, and use ibuprofen as the core material in the composition of the combined teachings of Alkire, Meyer, Gaihre, Yan, and Lawlor discussed above. One of ordinary skill in the art would have been motivated to do so in order to obtain the benefit of masking the objectionable taste of ibuprofen thus improving the consumer experience and improving patient compliance. One of ordinary skill in the art would have had a reasonable expectation of success in doing so because Alkire discloses that the core material is a pharmaceutical ingredient, and Mehta discloses that like dextromethorphan and chlorpheniramine, ibuprofen is also known to be microencapsulated and would benefit from taste-masking. 
With regards to the instant claims 13 and 14, as discussed above, Alkire discloses that any known methods of microencapsulation may be performed to produce the microcapsules, including the process of coacervation. Yan discloses the process of coacervation to form the microcapsules, which involves adjusting the pH of the polymeric coating mixture to 4.8 using a phosphoric acid solution prior to cooling. It would have been obvious to one of ordinary skill in the art to try forming the microcapsules of the combined teachings of the prior art references by performing Yan’s method of coacervation as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because as disclosed by Alkire, the process of coacervation to form microcapsules is a known and conventional method of microencapsulation. Further, as disclosed in the instant Specification, the pH associated with the water solubility taste threshold may correspond to the pKa of the core material, and the core material water solubility taste threshold may range from 1 x 10-4 mol/L to 1 x 10-1 mol/L (para.0026). As evidenced by the instant Specification, ibuprofen has a water solubility taste threshold within Applicant's claimed range (from 1 x 10-4 mol/L to 1 x 10-1 mol/L) and an associated pH of less than 6 (Spec. Figure 4). 
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that none of the cited prior art, alone or in combination, teach or suggest a composition comprising a core and coating having an 9:1 to 11:1 ratio of a cationic polymer to an anionic polymer, wherein the polymer comprises a mixture of a short chain polyphosphate with a medium or long chain polyphosphate.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. With regards to the limitation regarding the ratio of the cationic polymer to the anionic polymer, Yan is relied upon for this disclosure. As discussed above in detail, Yan exemplifies a coating used for taste-masking a bitter tasting medicament, wherein the ratio of the cationic polymer (gelatin) to the anionic polymer (a polyphosphate) is about 10:1. With regards to the limitation regarding using a mixture of a short chain polyphosphate with a medium or long chain polyphosphate, Lawlor is relied upon for this disclosure.

(2) Applicant argues that the amended claims are commensurate in scope with several unexpected results which are neither taught nor suggested by the cited prior art references, alone or in combination. Specifically, Applicant argues that the as-filed specification demonstrates that the ratio of the cationic polymer to the anionic polymer affects the formation of complex coacervates (para.0071 of P.G. Pub. of instant application) and that this ratio, in combination with using a mixture of polyphosphates having different chain lengths, provides discrete (non-agglomerated) particles with a uniform polymeric coating surrounding the particle core. Applicant argues that although the use of a single medium or short chain polyphosphate in combination with gelatin at a 9:1 gelatin to polyphosphate ratio results in coating of the core material, “the gelatin does not come out of solution in total, thus the coating is not consistent and not reproducible” (para.0070). Applicant argues that similarly, the use of a single long chain polyphosphate in combination with gelatin at 9:1 gelatin to polyphosphate ratio “results in large droplets, a greater tendency to form a gel and a greater amount of gelatin exiting the solution for a given temperature” (para.0070).

With regards to Applicant’s argument (2), the traversal argument is not found persuasive. The amended claims are not commensurate in scope with the purported unexpected results, in particular the scope of the combination of polyphosphates and the scope of the cationic polymer. Applicant cites paragraphs 0070 and 0071 of the instant application’s P.G. Publication, as the demonstration of the purported unexpected results. With regards to the anionic polymer component, the instant claim 1 recites a combination of a short chain polyphosphate in combination with a medium chain polyphosphate or a long chain polyphosphate. Paragraph 0070, however, discusses, with regards to the anionic polyphosphate component, the testing of a single linear medium or short chain polyphosphate, a single long chain polyphosphate, and a mixture of long and medium chain linear polyphosphates. There does not appear to be a discussion of results regarding a combination of short chain polyphosphate and medium chain polyphosphate or a combination of short chain polyphosphate and long chain polyphosphate as recited in the instant claims.
Applicant’s purported unexpected results are also not commensurate in scope with regards to the cationic polymer component of the instant claims. The instant claim 1 recites the inclusion of a cationic polymer. However, the discussion of the purported unexpected results in paragraph 0070 appear to only be directed to the use of gelatin as the cationic polymer, which is not representative of the scope of cationic polymers. From the discussion in paragraph 0070, it is unclear if the results seen would also be seen with other cationic polymers, e.g., those recited int the instant dependent claims 8-9 of the instant application.
Moreover, paragraph 0070 does not appear to make clear if the mixture of long and medium chain linear polyphosphates in combination with gelatin was used in a cationic polymer to anionic polymer ratio of 9:1 as used in the earlier embodiment of  single linear medium or short chain polyphosphate in combination with gelatin. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,561,621 B2 (USPN 621) in view of Lawlor (US 2003/0007997 A1; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim a composition comprising: a core material having a taste value; a polymeric coating substantially surrounding the core material, said polymeric coating comprising a cationic polymer and an anionic polymer mixture comprising a medium chain polyphosphate and a long chain polyphosphate, wherein the ratio of the cationic polymer to the anionic polymer mixture ranges from 8:1 to 11:1, and the polymeric coating has a uniform thickness ranging from 1µm to 20 µm, wherein said composition provides a controlled release of a portion of the core material which is taste masked over a time period ranging from 0.5 minute to 2 minutes in the oral cavity and provides modified-release of the remaining core material in the gastrointestinal tract.
The primary difference between the instant claims and the cited claims of USPN 621 is that the instant claims further include a short chain polyphosphate in the anionic polymer mixture. This is a prima facie obvious modification in view of Lawlor, whose teachings are set forth above and incorporated herein.
USPN 621’s claim 13 claims a pharmaceutical composition comprising the composition of its claim 1. As evidenced by USPN 621’s specification, the term “pharmaceutical formulation” encompasses chewable tablets. It is proper to turn to and rely on the disclosure of a patent or a patent application as a dictionary to understand the scope of what is meant by a term in a claim and/or to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
As discussed above, Lawlor discloses that in addition to medium chain polyphosphates and long chain polyphosphates such as Hexaphos and Glass H, short chain polyphosphates such as tetrasodium pyrophosphate and tetrapotassium pyrophosphate are among the best known anti-calculus agents. In light of this disclosure, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to further include tetrasodium- or tetrapotassium pyrophosphate include USPN 621’s anionic polymer mixture. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so because the claims of USPN 621 fairly suggests the use of polyphosphates as a component of pharmaceutical microcapsules, and Lawlor explicitly discloses that tetrasodium or tetrapotassium pyrophosphate, Hexaphos, and Glass H as specific polyphosphates that are known in the art to be suitable for use in products intended for oral administration. 
Further, as discussed above, USPN 621 discloses that the microparticles may be incorporated into chewable tablets. In this case, one of ordinary skill would have further been motivated to use a mixture of tetrasodium or tetrapotassium pyrophosphate and Hexaphos and/or Glass H in light of Lawlor’s disclosure that these polyphosphates are well-known anti-calculus agents and advantageously provide surface conditioning effects to the teeth and other surfaces of the oral cavity and maintains these effects for extended periods of time after use, thus resulting in a clean feeling that lasts beyond consumption of the orally administered product itself and further contributes to the consumer experience.

Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered. Applicant request the Office to hold the double patenting rejection in abeyance. The rejection is maintained at this time.

Conclusion
Claims 1-9 and 13-18 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616